Title: To James Madison from Anthony Terry, 31 August 1803 (Abstract)
From: Terry, Anthony
To: Madison, James


31 August 1803, Cádiz. Encloses a copy of a letter “received this moment” from Gavino, to be carried by Capt. John Haskell, bound to Gloucester.
 

   
   RC and enclosure (DNA: RG 59, CD, Cadiz, vol. 1). RC 1 p.; marked “Duplicate”; docketed by Wagner as received 31 Oct.



   
   The enclosure (1 p.) is a copy of Gavino to Yznardy, 29 Aug. 1803, informing the latter that “Two Tripolin Roe Boats are on the Coast of Spain,” one off Cartagena and the other near Alicante. Adds that Captain Bainbridge of the Philadelphia arrived 24 Aug. from the U.S. and has “gone in quest of Commr. Morris.”



   
   A full transcription of this document has been added to the digital edition.

